Citation Nr: 0735427	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-13 023	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for 
service connection for a back condition.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
October 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for back condition on 
the merits.

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for a back 
condition is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to further disposition 
of the veteran's application to reopen his claim for service 
connection for a back condition.

The veteran's claim for service connection for a back 
condition was previously denied in a February 1998 rating 
decision.  In a June 2002 rating decision, the RO denied the 
claim on the merits.  While the RO denied the claim on the 
merits, because the claim was previously denied in a decision 
that became final in February 1999, the Board must consider 
the question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  The decision 
of the United States Court of Appeals for Veterans Claims in 
Kent v. Nicholson requires that the Secretary look at the 
bases for the prior denial and notify the veteran as to what 
evidence is necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient at the time of the previous denial.  The 
question of what constitutes material evidence to reopen a 
claim for service connection depends on the basis upon which 
the prior claim was denied.  Kent v. Nicholson, 20 Vet. App. 
1 (2006).  In this case, the veteran has not yet been 
notified as to the specific evidence necessary to reopen his 
claim for service connection.  On remand, the veteran should 
be so notified.

Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran a corrective 
notice under 38 U.S.C.A. § 5103(a) that 
(1) notifies the veteran of the 
evidence and information necessary to 
reopen the claims for service 
connection for a back condition  and 
describes what new and material 
evidence is under the current standard; 
and (2) notifies the veteran of what 
specific evidence would be required to 
substantiate the element or elements 
needed for service connection that were 
found insufficient in the prior denial 
on the merits (medical evidence showing 
spinal stenosis or any other chronic 
back disorder during service, medical 
evidence showing continuity of 
symptomatology following discharge from 
service, or medical evidence showing an 
etiological connection between a 
current back disorder and his service).  

2.  Then, readjudicate the claim.  If 
action remains adverse to the veteran, 
issue a supplemental statement of the 
case and allow the an appropriate time 
for response.  Thereafter, return the 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2006).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


 Department of Veterans Affairs


